                         UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA

WIN DOZIER,                             )
              Plaintiff,                )
                                        )
      v.                                )     NOTICE OF REMOVAL
                                        )
SHERRI ALLGOOD                          )
TONYA YVETTE TROUBLEFIELD and           )
YVETTE DAYE TROUBLEFIELD                )
            Defendants.                 )

                             NOTICE OF REMOVAL

      Defendants by and through undersigned counsel, and hereby file this Notice of

Removal of the above described action to the United States District Court for the

Middle District of North Carolina, from the General Court of Justice, Superior

Court Division, Montgomery County, North Carolina, where the action is now

pending, as provided by Title 28, United States Code, Chapter 89 and state as

follows:

      1.    The above entitled action was commenced on January 28, 2021 in the

General Court of Justice, Superior Court Division, Montgomery County, State of

North Carolina against Defendants Sherri Allgood and Tonya Troublefield.

      2.    On August 23, 2021, Plaintiff filed a motion to amend his complaint

with amended pleading attached, naming Defendant Yvette Troublefield as a party.




           Case 1:21-cv-00731 Document 1 Filed 09/21/21 Page 1 of 5
      3.     The documents attached hereto as Exhibit A represent all process,

pleadings, and orders served upon Defendants Sherri Allgood and Tonya

Troublefield in this case.

      4.     Montgomery County Tourism Development Authority (hereinafter

MCTDA) as referenced on Page nine and described in Plaintiff’s second Exhibit A

in his Amended Complaint, is an entity of Montgomery County, under the

authority and control of the Montgomery County Board of Commissioners,

Montgomery County’s general governing body.

      5.     Plaintiff Win Dozier is the Chairman of the MCTDA Board as shown

EXHIBIT B attached hereto.

      6.     As chairman of the MCTDA Board, Plaintiff is an actor of

Montgomery County.

      7.     Plaintiff, acting under the authority of the Montgomery County local

government, pleads, among other things, for the court to enter a prior restraint and

order Defendants to cease making any verbal or written statements regarding

Plaintiff and actions at the Montgomery County Welcome Center, an government-

funded entity.

      8.     In Plaintiff’s signed certificate, the MCTDA’s audit was delayed as of

March 16, 2021 as exhibited in attached EXHIBIT C. To enjoin Defendants from

public participation and act as a content-based speech restriction not narrowly




            Case 1:21-cv-00731 Document 1 Filed 09/21/21 Page 2 of 5
tailored to advance any compelling governmental interest is a prior restraint on

speech and is unconstitutional Bantam Books, Inc.v.Sullivan, 372 U.S. 58 (1963).

      9.     Removal of a civil action commenced in State court is appropriate

when the federal district court has “original jurisdiction founded on a claim or right

arising under the Constitution, treaties, or laws of the United States.” See 28

U.S.C. § 1441(b).

      10.    The amended pleading now indicates that this case arises under the

U.S. Constitution and the laws of the United States and presents a federal question

within the Court’s jurisdiction under Article III of the Constitution and 28 U.S.C.

§§ 1331 and § 1441(b).

      11. Defendants ask this court to exercise supplemental jurisdiction over any

remaining state law claims under 28 U.S. Code § 1367.

      11.    Further, as mayor of Troy, Defendant Sherri Allgood maintains the

federal defense of sovereign immunity.

      12.    Venue is proper in this district under 28 U.S.C. § 1391(b).

      13.    Defendants Sherri Allgood and Tonya Troublefield join Yvette

Troublefield in and consent to removal. Thus, this Notice of Removal is timely

pursuant to 28 § U.S.C. 1446(b).

      14. Upon filing of this Notice, the Defendant will properly give written

notice to all parties and will file a copy of such note with the Clerk of the Court of

Superior Court of Montgomery County, North Carolina.




            Case 1:21-cv-00731 Document 1 Filed 09/21/21 Page 3 of 5
      WHEREFORE, Defendants hereby request that this action proceed in this

Court as an action properly removed to it.

This the 20th day of August. 2021.

                                               Respectfully Submitted,

                                                    BY: /s/ Brooke M. Crump
                                                    Brooke M. Crump
                                                   Attorney for Defendants
                                                    LAKE TILLERY L
                                                    NC State Bar # 52684
                                                    PO Box 396
                                                   Mount Gilead, NC 27306
                                                   Tel: (910) 439-3070
                                                   Fax: (910) 889-8229
                                                   brooke@laketillerylaw.com




           Case 1:21-cv-00731 Document 1 Filed 09/21/21 Page 4 of 5
STATE OF NORTH CAROLINA                                   IN THE GENERAL COURT OF JUSTICE
                                                               SUPERIOR COURT DIVISION
COUNTY OF MONTGOMERY                                                    21 CVS 41

WIN DOZIER,                  )
     Plaintiff,              )
                             )
     v.                      )
                             )
SHERRI ALLGOOD               )
TONYA YVETTE TROUBLEFIELD    )
     Defendants.             )
                     CERTIFICATE OF SERVICE

        I, Brooke Crump, do hereby certify that on the 20 day of August, 2021, I served a copy of
the foregoing Notice of Removal upon Counsel for Plaintiff as follows:

       [ ]     Email

       [ ]     By Fax at: (910) 235-0233

       [ ]     Personal-Delivery

       [X]      By deposit in the U.S. Mail addressed as follows and with the correct first-class postage
       affixed thereto:

               Vancamp, Meacham & Newman, PLLC
               Thomas M. Vancamp
               PO Box 1389
               Pinehurst, NC 28370

       This the 20th day of August, 2021


                                                                               LAKE TILLERY LAW


                                                                                   s/Brooke M. Crump
                                                                                     Brooke M. Crump
                                                                               Counsel for Defendants
                                                                               NC State Bar No. 52684
                                                                                          PO Box 396
                                                                              Mount Gilead, NC 27306
                                                                              Telephone: 336.964.9625
                                                                              Facsimile: 910.889.8229




             Case 1:21-cv-00731 Document 1 Filed 09/21/21 Page 5 of 5
